IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION

MANUELA MOON PLAINTIFF

Vv. CASE NO. 1:19-CV-01043

MURPHY USA, INC. DEFENDANT
ORDER

Currently before the Court is the parties’ Joint Motion to Stay the Action Pending
Arbitration (Doc. 9). In the Motion, the parties advise that Plaintiff executed an arbitration
agreement with Defendant that required arbitration of any dispute arising out of Plaintiffs
employment or termination of employment with Defendant. Plaintiff consents to stay this
action pending the resolution of her claims against Defendant in arbitration.

IT IS THEREFORE ORDERED that the Joint Motion to Stay the Action Pending
Arbitration (Doc. 9) is GRANTED: The Clerk of Court is directed to administratively
terminate the case, and the parties may move to reopen it if further action of the Court is
required after arbitration has been completed.

IT IS SO ORDERED on this Ib day of Oc

    
 

 

 
 

Z
“ TIMOFHY L. BROOKS
UNIVED TES DISTRICT JUDGE
